  Case 1:20-cv-00583-CFC Document 51 Filed 12/07/20 Page 1 of 1 PageID #: 971




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELA WARE

SMILEDIRECTCLUB, LLC,


                        Plaintiff,

                  v.                       Civil Action No. 20-0583-CFC

CANDID CARE CO.,


                        Defendant.


                                     ORDER

      At Wilmington this Seventh day of December in 2020:

      For the reasons set forth in the Memorandum Opinion issued this day, IT IS

HEREBY ORDERED that Defendant Candid Care Co.'s Motion to Dismiss

Pursuant to Federal Rule of Civil Procedure 12(b)(6) (D.I. 12) is GRANTED.
